DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it appears ‘a focal volume’ should be ‘the focal volume’ as the term is previously introduced.
In the first line of each of claims 6-18, it appears ‘the’ should be added before ‘shock waves’ as the term is previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cioanta et al (US Pub 2014/0088465).
Re claims 1, 19, 20: Cioanta discloses a method comprising applying extracorporeal acoustic pressure shock waves to a prosthesis or implant in a human or animal body sufficient to disrupt biofilms and kill pathogens in infected body tissue adjacent the prosthesis or implant (see Title: ‘extracorporeal’; 0003, 0297, 0358; see the high energy to the implant/prosthetic, the high energy to destroy biofilm, and the implanted patch/shunt/graft/stent that are considered as implants; 0312, 0551; see the 1-30 kV range that is sufficient to at least disrupt biofilms).
Re claims 2, 3: The method including focusing the shock waves with a reflector into a focal volume that overlaps the body tissue adjacent the prosthesis or implant [0293, 0325, Figure 17; see the focal volume that overlaps adjacent tissue and see the reflector 30].
Re claims 4, 5: The focusing is with an ellipsoidal or parabolic reflector [0205; see the particular reflectors].
Re claims 6, 7: The method includes applying shock waves to a hip implant [0325; see the hip target].
Re claim 8: The method comprising applying shock waves to an implant selected from the group consisting of a knee implant, ankle implant, orthopedic plate, orthopedic rod and orthopedic screw [0214, 0297, 0325; see the knee target and see the knee vessels which includes a shunt implant], and . 
Re claim 9: The method comprising applying shock waves to an implant selected from the group consisting of an artificial heart implant, breast implant, buttocks implant and intracorporeal drug delivery implant [0003, 0262, 0370; see the high energy for pacemaker leads (i.e. heart implant), stent in the heart; and breast implant].
Re claim 10: The method further comprising applying shock waves in combination with delivery of antibiotics to the human or animal body [0290; see the antibiotic delivery].
Re claims 11-18: The method comprising applying shock waves with a shock wave source consisting of one of an electrohydraulic generator using spark gap high voltage discharge, an electrohydraulic generator using one or more lasers, a piezoelectric generator using piezo crystals, a piezoelectric generator using piezo ceramics, a piezoelectric generator using piezo fibers, an electromagnetic generator using a flat coil and an acoustic lens, and an electromagnetic generator using a cylindrical coil [0416; see at least the electrohydraulic spark gap high energy discharge].
Re claims 19, 20: The body tissue adjacent the prosthesis or implant is infected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793